DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 14 April 2022.
The amendment filed 14 April 2022 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1, 10-11, 13-14, and 17 were amended in the amendment filed 14 April 2022.
Claims 3, 12, 15-16, 18-20 were cancelled in the amendment filed 14 April 2022.
Claims 21-27 were added in the amendment filed 14 April 2022.
Claims 1-2, 4-11, 13-14, 17, and 21-27 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11, 13-14, 17, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 17 each recites the limitation "the top end of a back side of the foldable solar panel" in line 18 (claim 1), line 20 (claim 13), and line 21 (claim 17).  There is insufficient antecedent basis for this limitation in the claim. There is no prior recitation of a top end of the foldable solar panel, nor of the back side of the foldable solar panel. Clarification is required.
Claims 1, 13, and 17 each recite the limitation “the top end” (claim 1 at line 23; claim 13 at line 25; claim 17 at line 26). It is unclear to which of the aforementioned elements the instant recitation of “the top end” refers. Clarification is required.
Claims 2, 4-11, 14, and 21-27 are rejected as being dependent upon rejected claims 1, 13, and 17, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US Patent 5,522,943; hereinafter “Spencer”) in view of Gray (US 2005/0161079 A1; hereinafter “Gray”). Kirk et al. (US 5,724,707; hereinafter “Kirk”), Locher (US 2006/0225781 A1; hereinafter “Locher”), and Dalland et al. (US 2011/0277809 A1; hereinafter “Dalland”). Additional evidence provided by Gray (US 6,870,089 B; hereinafter “the 089 patent”) is relied upon by the Examiner.
Regarding claim 1, Spencer teaches a foldable solar panel (abstract, Figs. 1-4) comprising: 
at least two solar modules mounted to a substrate (pair of photovoltaic panels 46a and 46b shown attached to backing panel 44; Col. 3, ll. 44-48 and Fig. 1); 
wherein the substrate has a top end, a bottom end, and an axis between the top end and the bottom end (see top end corresponding to left end of 44 in Fig. 1, and bottom end corresponding to the right/free end of 44, each end parallel to a folding line corresponding to the claimed axis shown folding in Figs. 1-3) wherein the foldable solar panel is operable to fold along the axis to allow the top end and the bottom end to meet when in a folded configuration (see folding in Figs. 1-3 and description of folding at Col. 3, ll. 59-Col. 4, ll. 2); 
wherein the at least two solar modules are electrically connected to one another and connected to at least one output connector (electrical connection shown in Figs. 1-3 and described in Col. 3, ll. 49-58 to connector, i.e. power cable 48); 
wherein the at least two solar modules and the at least one output connector are positioned on a front side of the foldable solar panel (see Figs. 1-4); and
wherein the foldable solar panel has a rectangular shape (see Figs. 1-3).
While Spencer teaches closure elements for the folded configuration (Figs. 1-3), Spencer is silent to the closure being accomplished through hook and loop tape in the configuration recited in instant claim 1.
Gray teaches a foldable solar panel (abstract and Fig. 3) with two solar modules (304, 305) mounted to a folding substrate (306 in Fig. 3; ¶¶ 0043-0045). Gray teaches that the foldable panel folds along an axis between the top end and the bottom end, where a piece of hook or loop tape is positioned on the front side of the top end of the substrate and a corresponding piece of loop or hook tape is positioned on the front side of the bottom end of the substrate, wherein the piece of hook or loop tape and the corresponding piece of loop or hook tape are operable to secure the foldable solar panel in the folded configuration (see coupling element 310 which can be hook and loop material in ¶ 0045. As evidenced by the ‘089 patent, corresponding to the priority document for the Gray reference, the hook and loop material is placed as a strip surrounding the holders; see Fig. 3 and col. 5, ll. 61-col. 6, ll. 11 of the ‘089 patent and Gray at ¶ 0045 and Fig. 3).
The devices of Spencer and Gray are analogous references in the field of foldable solar panels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spencer and include a piece of hook or loop tape at the top end and the corresponding loop or hook tape at the bottom end of the substrate to allow for the foldable solar panel to be secured in the folded configuration as taught above by Gray, and because the simple substitution of one known element for another to perform the same function, in the instant case elements to provide secure closure of a folded solar panel, supports a prima facie obviousness determination, especially in view of the teachings of the secure folded panel configuration of Gray (see MPEP 2143 I. B.). Additionally, as hook and loop material is known to function as two pieces and is used in Gray to couple opposite sides of the solar panel holder 306 together in Fig. 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one piece of hook tape and a corresponding piece of loop tape positioned in opposite ends of the same face/side, as shown in Gray Fig. 3, to allow for the hook and loop material to properly close and hold the foldable panel in the folded configuration, as taught above by Gray.
However, modified Spencer is silent to the foldable solar panel includes at least two straps and at least two horizontal rows of webbing on the top end of a back side of the foldable solar panel, and wherein the at least two straps are attached to the foldable solar panel at a first end and unattached at a second end. The Examiner notes that both Spencer and Gray are both directed to foldable solar panels on carrying packs, e.g. backpacks, broadly recited (see abstract and Figs of each), and that Spencer teaches the removable attachment of the solar panel to the case (col. 4, ll. 17-19).
Kirk teaches an interlocking attachment strap system (abstract and Figs. 1-4), which can be used on various garments and backpacks (Col. 1, ll. 17-20) to provide a secure attachment and also allow for the elements to be removable (col. 1, ll. 40-43; col. 2, ll. 34-48; col. 4, ll. 60-67). Kirk teaches that an element can be attached to the strap and webbing system (Fig. 3), where two straps (24 in Fig. 3) are attached to the top of the back side of the element to be attached (i.e. second object 12) along with two rows of webbing (20) also on the top end of the back side of the element; Fig. 3; Col. 4, ll. 6-40), which is then secured with the larger object (i.e. 10) in an interlocking fashion (Fig. 4). Kirk also shows that the straps (24) are attached at to the foldable solar panel at a first end, and unattached at a second end (Fig. 3), and teaches the straps are attached to a piece of material (i.e. material or stitching forming the pocket/second element itself in Figs. 1-4) to form a pouch attachment ladder system (PALS) grid (see Fig. 4 showing attachment ladder system grid). Kirk also teaches the bottom end does not include the at least two horizontal rows of webbing (Fig. 3). Kirk teaches this system overcomes problems of the prior art and provides a reliable and secure fastened that is lightweight and low bulk, among others (col. 1, ll. 25-col. 2, ll. 48).
The devices of modified Spencer and Kirk are analogous references in the field of carrying packs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Spencer and include the strap and webbing configuration of Kirk on the foldable solar panel in order to provide for a removable lightweight, reliable, and secure fastening of the solar panel to the carrying pack, as taught above by Kirk. Additionally, it would obvious to one of ordinary skill before the effective filing date of the claimed invention to have substituted the attachment snaps (32) in the device of modified Spencer for the attachment system of Kirk because the simple substitution of one known element for another known element in the art to perform the same function, in the instant case provide removable attachment of one smaller element to a larger element, like a carrying pack, supports a prima facie obviousness determination (see MPEP 2143 I. B.), especially since one of ordinary skill in the art has a reasonable expectation of success based on the predictability of removable attachment function disclosed by Kirk. The modification would necessarily result in the claimed configuration of webbing and material to allow for a pouch attachment ladder system, as claimed.
However, modified Spencer is silent to the presence of webbing permanently affixed around a perimeter of the backside, and the piece of material permanently affixed to the webbing on the top end, and to eyelets in the corner of the rectangular shape of the solar panel as claimed.
Locher teaches solar panels with a substrate (flexible tarp; abstract) for integration with portable carrying packs (backpacks; ¶ 0053). Locher teaches the perimeter of the substrate includes attachment points including various devices, including webbing and others (¶¶ 0007-0008, 0035, 0065).
Furthermore, Dalland teaches photovoltaic modules (i.e. solar panels; abstract), and teaches that grommets can be included in the corners of a substrate (i.e. membrane 120 including modules 110; ¶ 0020 and Fig. 1), and these grommets allow for attachment between the substrate (120) and support poles when the panel is deployed (i.e. Fig. 1; ¶ 0027).
The devices of modified Spencer, Locher, and Dalland are analogous references in the field of solar panels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Spencer and include attachment points such as webbing around the perimeter of the substrate, i.e. the foldable solar panel, as taught above by Locher to allow for attachment points to various devices. As the foldable solar panel of modified Spencer is attached to the case by the backside, it would have been obvious to one of ordinary skill in the art to place the webbing on the backside as well to facilitate the attachment or connection and so as not to interfere with the solar cell function of the device on the front side of the panel. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the grommets as taught above by Dalland to allow for attachment between the solar panel and other support structures when in a deployed mode. The modifications would necessarily result in the piece of material permanently affixed to the webbing on the top end as the webbing is placed throughout the perimeter, including at the top end.
The Examiner notes the limitations wherein the at least two straps and the at least two horizontal rows of webbing are “operable to attach the foldable solar panel to a load-bearing platform” and “wherein the foldable solar panel removably attaches to the load-bearing platform by weaving the at least two straps through the MOLLE on the load-bearing platform and the at least two horizontal rows of webbing on the foldable solar panel” are recitations of intended use and/or functional language. Furthermore, the limitation of “the load-bearing platform is Modular Lightweight Load-carrying Equipment (MOLLE) and includes a corresponding pouch attachment ladder system (PALS), wherein the corresponding pouch attachment ladder system comprises a plurality of straps, a plurality of horizontal rows of webbing, a plurality of slits, or combinations thereof” is a limitation which is directed to the element (i.e. load-bearing platform) recited in the intended use limitation and is therefore not a positively recited structural limitation in the claim. The limitations are afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structure recited in the claim, namely straps and webbing set forth above. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. As modified Spencer teaches all positively recited structural limitations, there exists no apparent difference between the claimed invention and that of the prior art, and thus the device is capable of the recited use/function, absent a showing to the contrary. Furthermore, Kirk teaches the attachment of the element to the larger load bearing platform being MOLLE with a PALS grid (Figs. 1-4), the PALS of the load-bearing platform includes a plurality of straps and webbing (Fig.  and the attachment of the two is through weaving the associated straps and webbing as claimed (Figs. 1-4), and thus modified Spencer would be capable of the same use/functions recited in the claim.
Regarding claim 4, modified Spencer further teaches wherein the load-bearing platform is selected from the group consisting of a vest, a backpack, a pouch, a helmet, a chair, a seat, a boat, a kayak, and body armor (Spencer Figs. 1-4; Kirk Figs. 1-3 and Col. 1, ll. 17-20).
Regarding claim 5, modified Spencer teaches the foldable solar panel of claim 1. The Examiner notes the limitation of “the foldable solar panel is Modular Lightweight Load-carrying Equipment (MOLLE)-compatible” is a functional or property recitation of the panel of claim 1. As modified Spencer teaches all positively recited structural limitations, there exists no apparent difference between the claimed invention and that of the prior art, and thus the device of modified Spencer is capable of being MOLLE compatible as claimed, absent a showing to the contrary. See also modified Spencer including Kirk to the MOLLE compatibility as claimed, set forth above.
Regarding claim 6, modified Spencer further teaches the foldable solar panel includes tie straps, loops, and/or grommets (see i.e. loops used to hold handle 22 in Figs. 1-4; Col. 4, ll. 3-7). 
Regarding claim 7, modified Spencer teaches the foldable solar panel of claim 1. The Examiner notes the limitation of “the at least one output connector includes one or more connectors that allow the foldable solar panel to connect to a second foldable solar panel in series or in parallel” is a recitation of intended use/functional language of the output connector. As modified Spencer teaches the claimed output connector, and all other structural limitations of the claimed device, there exists no apparent difference between the claimed invention and that of the prior art, and thus the device of modified Spencer is capable of being connected to a second foldable solar panel in series or parallel as claimed, absent a showing to the contrary. 
Regarding claim 8, modified Spencer teaches the panel of claim 1. Gray further teaches the foldable solar panel comprises an exterior finish to match the color of the pack to conceal the panel from view (¶ 0049). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Spencer and include tan exterior finish to match the color of the pack/case in order to conceal the panel from view, as taught above by Gray. The Examiner interprets the aspect of a finish matching the color to conceal the panel from view as reading on the claimed “camouflage pattern”, absent clearer claim language to distinguish the claimed configuration from that of the prior art.
Regarding claim 9, modified Spencer teaches the panel of claim 1. Gray further teaches the foldable solar panel has maximum dimensions of 27.94 cm (11 inches) by 35.56 cm (14 inches) when unfolded and/or maximum dimensions of 13.97 cm (5.5 inches) by 17.78 cm (7 inches) when folded (¶ 0078). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dimensions of the foldable solar panel of Gray which is taught as appropriate dimensions for a foldable solar panel attached to a carrying pack, analogous to that of Spencer. The use of known dimensions to form the same device is within the ambit of one of ordinary skill in the art; see MPEP 2144.04 IV. A.
Regarding claim 10, modified Spencer further teaches wherein the at least two solar modules are comprised of amorphous silicon, cadmium telluride, a carbon fullerene, copper indium gallium (di)selenide (CIGS), copper phthalocyanine, copper zinc tin sulfide, copper zinc tin selenide, copper zinc tin sulfide/selenide, dye-sensitized solar cells, fullerene derivatives, gallium arsenide, gallium indium phosphide, germanium, graphene, Gratzel cells, kesterite, lanthanide-doped materials, monocrystalline silicon, multicrystalline silicon, multijunction solar cells, organic solar cells, perovskite solar cells, polycrystalline silicon on glass, polymer solar cells, polyphenylene vinylene, quantum dot solar cells, silicon nitride, thin film solar cells, titanium dioxide, ethylene tetrafluoroethylene, ethylene-vinyl acetate, fiberglass, and/or microsystem enabled photovoltaic (MEPV) material (Spencer Col. 3, ll. 48-50).
Regarding claim 11, modified Spencer teaches the device of claim 1, the limitations of which are set forth above. Modified Spencer further teaches the load-bearing platform is a pouch (see case 20 in Fig. 1). Modified Spencer teaches that the solar panels of the device is detachable via snaps (32; Fig. 1), and that other fasteners can be used including hook and loop fasteners (Col. 4, ll. 8-16). As Gray teaches hook and loop fasteners using tape for each the hook and the loops, it would have been obvious to one of ordinary skill in the art to place a piece of hook tape on one element, i.e. the back side of the substrate 44 as shown in Fig. 1, and a piece of loop tape on the other element for attachment, i.e. case/pouch 20 in Fig. 1, in the device of modified Spencer, to achieve the detachable solar panel as desired and taught by Spencer above.
Claims 13-14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Gray, Kirk, Locher, Dalland, and Lee (US 2007/0222410 A1; hereinafter “Lee”). Additional evidence provided by the 089 patent is relied upon by the Examiner.
Regarding claim 13, Spencer teaches a foldable solar panel (abstract, Figs. 1-4) comprising: 
at least two solar modules mounted to a substrate (pair of photovoltaic panels 46a and 46b shown attached to backing panel 44; Col. 3, ll. 44-48 and Fig. 1); 
wherein the substrate has a top end, a bottom end, and an axis between the top end and the bottom end (see top end corresponding to left end of 44 in Fig. 1, and bottom end corresponding to the right/free end of 44, each end parallel to a folding line corresponding to the claimed axis shown folding in Figs. 1-3) wherein the foldable solar panel is operable to fold along the axis to allow the top end and the bottom end to meet when in a folded configuration (see folding in Figs. 1-3 and description of folding at Col. 3, ll. 59-Col. 4, ll. 2); 
wherein the at least two solar modules are electrically connected to one another and connected to at least one output connector (electrical connection shown in Figs. 1-3 and described in Col. 3, ll. 49-58 to connector, i.e. power cable 48); 
wherein the at least two solar modules and the at least one output connector are positioned on a front side of the foldable solar panel (see Figs. 1-4); and
wherein the foldable solar panel has a rectangular shape (see Figs. 1-3).
While Spencer teaches closure elements for the folded configuration (Figs. 1-3), Spencer is silent to the closure being accomplished through hook and loop tape in the configuration recited in instant claim 1.
Gray teaches a foldable solar panel (abstract and Fig. 3) with two solar modules (304, 305) mounted to a folding substrate (306 in Fig. 3; ¶¶ 0043-0045). Gray teaches that the foldable panel folds along an axis between the top end and the bottom end, where a piece of hook or loop tape is positioned on the front side of the top end of the substrate and a corresponding piece of loop or hook tape is positioned on the front side of the bottom end of the substrate, wherein the piece of hook or loop tape and the corresponding piece of loop or hook tape are operable to secure the foldable solar panel in the folded configuration (see coupling element 310 which can be hook and loop material in ¶ 0045. As evidenced by the ‘089 patent, corresponding to the priority document for the Gray reference, the hook and loop material is placed as a strip surrounding the holders; see Fig. 3 and col. 5, ll. 61-col. 6, ll. 11 of the ‘089 patent and Gray at ¶ 0045 and Fig. 3).
The devices of Spencer and Gray are analogous references in the field of foldable solar panels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spencer and include a piece of hook or loop tape at the top end and the corresponding loop or hook tape at the bottom end of the substrate to allow for the foldable solar panel to be secured in the folded configuration as taught above by Gray, and because the simple substitution of one known element for another to perform the same function, in the instant case elements to provide secure closure of a folded solar panel, supports a prima facie obviousness determination, especially in view of the teachings of the secure folded panel configuration of Gray (see MPEP 2143 I. B.). Additionally, as hook and loop material is known to function as two pieces and is used in Gray to couple opposite sides of the solar panel holder 306 together in Fig. 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one piece of hook tape and a corresponding piece of loop tape positioned in opposite ends of the same face/side, as shown in Gray Fig. 3, to allow for the hook and loop material to properly close and hold the foldable panel in the folded configuration, as taught above by Gray.
However, modified Spencer is silent to the foldable solar panel includes at least two straps and at least two horizontal rows of webbing on the top end of a back side of the foldable solar panel, and wherein the at least two straps are attached to the foldable solar panel at a first end and unattached at a second end. The Examiner notes that both Spencer and Gray are both directed to foldable solar panels on carrying packs, e.g. backpacks, broadly recited (see abstract and Figs of each), and that Spencer teaches the removable attachment of the solar panel to the case (col. 4, ll. 17-19).
Kirk teaches an interlocking attachment strap system (abstract and Figs. 1-4), which can be used on various garments and backpacks (Col. 1, ll. 17-20) to provide a secure attachment and also allow for the elements to be removable (col. 1, ll. 40-43; col. 2, ll. 34-48; col. 4, ll. 60-67). Kirk teaches that an element can be attached to the strap and webbing system (Fig. 3), where two straps (24 in Fig. 3) are attached to the top of the back side of the element to be attached (i.e. second object 12) along with two rows of webbing (20) also on the top end of the back side of the element; Fig. 3; Col. 4, ll. 6-40), which is then secured with the larger object (i.e. 10) in an interlocking fashion (Fig. 4). Kirk also shows that the straps (24) are attached at to the foldable solar panel at a first end, and unattached at a second end (Fig. 3), and teaches the straps are attached to a piece of material (i.e. material or stitching forming the pocket/second element itself in Figs. 1-4) to form a pouch attachment ladder system (PALS) grid (see Fig. 4 showing attachment ladder system grid). Kirk also teaches the bottom end does not include the at least two horizontal rows of webbing (Fig. 3). Kirk teaches this system overcomes problems of the prior art and provides a reliable and secure fastened that is lightweight and low bulk, among others (col. 1, ll. 25-col. 2, ll. 48).
The devices of modified Spencer and Kirk are analogous references in the field of carrying packs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Spencer and include the strap and webbing configuration of Kirk on the foldable solar panel in order to provide for a removable lightweight, reliable, and secure fastening of the solar panel to the carrying pack, as taught above by Kirk. Additionally, it would obvious to one of ordinary skill before the effective filing date of the claimed invention to have substituted the attachment snaps (32) in the device of modified Spencer for the attachment system of Kirk because the simple substitution of one known element for another known element in the art to perform the same function, in the instant case provide removable attachment of one smaller element to a larger element, like a carrying pack, supports a prima facie obviousness determination (see MPEP 2143 I. B.), especially since one of ordinary skill in the art has a reasonable expectation of success based on the predictability of removable attachment function disclosed by Kirk. The modification would necessarily result in the claimed configuration of webbing and material to allow for a pouch attachment ladder system, as claimed.
Modified Spencer further teaches wherein the load-bearing platform is selected from the group consisting of a vest, a backpack, a pouch, a helmet, a chair, a seat, a boat, a kayak, and body armor (Spencer Figs. 1-4; Kirk Figs. 1-3 and Col. 1, ll. 17-20).
However, modified Spencer is silent to the presence of webbing permanently affixed around a perimeter of the backside, and the piece of material permanently affixed to the webbing on the top end, and to eyelets in the corner of the rectangular shape of the solar panel as claimed.
Locher teaches solar panels with a substrate (flexible tarp; abstract) for integration with portable carrying packs (backpacks; ¶ 0053). Locher teaches the perimeter of the substrate includes attachment points including various devices, including webbing and others (¶¶ 0007-0008, 0035, 0065).
Furthermore, Dalland teaches photovoltaic modules (i.e. solar panels; abstract), and teaches that grommets can be included in the corners of a substrate (i.e. membrane 120 including modules 110; ¶ 0020 and Fig. 1), and these grommets allow for attachment between the substrate (120) and support poles when the panel is deployed (i.e. Fig. 1; ¶ 0027).
The devices of modified Spencer, Locher, and Dalland are analogous references in the field of solar panels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Spencer and include attachment points such as webbing around the perimeter of the substrate, i.e. the foldable solar panel, as taught above by Locher to allow for attachment points to various devices. As the foldable solar panel of modified Spencer is attached to the case by the backside, it would have been obvious to one of ordinary skill in the art to place the webbing on the backside as well to facilitate the attachment or connection and so as not to interfere with the solar cell function of the device on the front side of the panel. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the grommets as taught above by Dalland to allow for attachment between the solar panel and other support structures when in a deployed mode. The modifications would necessarily result in the piece of material permanently affixed to the webbing on the top end as the webbing is placed throughout the perimeter, including at the top end.
However, modified Spencer is silent to the specific electrical connection of the solar modules.
Lee teaches a foldable solar panel (see e.g. Figs. 3 and 12; ¶¶ 0025, 0061). Lee teaches that solar cell devices are constructed in series or parallel depending upon the desired power output, with series connection to generate sufficient power (¶¶ 0046-0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Spencer and electrically connect the solar modules in series for sufficient power generation, as well as alternatively in parallel, depending on the power output desired, as taught above by Lee.
The Examiner notes the limitations wherein the at least two straps and the at least two horizontal rows of webbing are “operable to attach the foldable solar panel to a load-bearing platform” and “wherein the foldable solar panel removably attaches to the load-bearing platform by weaving the at least two straps through the MOLLE on the load-bearing platform and the at least two horizontal rows of webbing on the foldable solar panel” are recitations of intended use and/or functional language. Furthermore, the limitation of “the load-bearing platform is Modular Lightweight Load-carrying Equipment (MOLLE) and includes a corresponding pouch attachment ladder system (PALS), wherein the corresponding pouch attachment ladder system comprises a plurality of straps, a plurality of horizontal rows of webbing, a plurality of slits, or combinations thereof” is a limitation which is directed to the element (i.e. load-bearing platform) recited in the intended use limitation and is therefore not a positively recited structural limitation in the claim. The limitations are afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structure recited in the claim, namely straps and webbing set forth above. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. As modified Spencer teaches all positively recited structural limitations, there exists no apparent difference between the claimed invention and that of the prior art, and thus the device is capable of the recited use/function, absent a showing to the contrary. Furthermore, Kirk teaches the attachment of the element to the larger load bearing platform being MOLLE with a PALS grid (Figs. 1-4), the PALS of the load-bearing platform includes a plurality of straps and webbing (Fig.  and the attachment of the two is through weaving the associated straps and webbing as claimed (Figs. 1-4), and thus modified Spencer would be capable of the same use/functions recited in the claim.
Regarding claim 14, modified Spencer teaches the device of claim 13, the limitations of which are set forth above. Modified Spencer further teaches the load-bearing platform is a pouch (see case 20 in Fig. 1). Modified Spencer teaches that the solar panels of the device is detachable via snaps (32; Fig. 1), and that other fasteners can be used including hook and loop fasteners (Col. 4, ll. 8-16). As Gray teaches hook and loop fasteners using tape for each the hook and the loops, it would have been obvious to one of ordinary skill in the art to place a piece of hook tape on one element, i.e. the back side of the substrate 44 as shown in Fig. 1, and a piece of loop tape on the other element for attachment, i.e. case/pouch 20 in Fig. 1, in the device of modified Spencer, to achieve the detachable solar panel as desired and taught by Spencer above.
Regarding claim 27, modified Spencer teaches the panel of claim 13, the limitations of which are set forth above. However, modified Spencer is silent to the modules including an anti-reflection coating.
Lee teaches a foldable solar panel (see e.g. Figs. 3 and 12; ¶¶ 0025, 0061). Lee teaches the solar cells of the device can be silicon solar cells and include an anti-reflection layer to improve absorptivity of light (¶¶ 0008, 0020).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an anti-reflecting layer on the solar cells of modified Spencer in order to improve absorptivity of light, as taught above by Lee.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Gray, Kirk, Locher, Dalland, Lee, and Ohkubo (US 2003/0029494 A1; hereinafter “Ohkubo”). Additional evidence provided by the 089 patent is relied upon by the Examiner.
Regarding claim 17, Spencer teaches a foldable solar panel (abstract, Figs. 1-4) comprising: 
at least two solar modules mounted to a substrate (pair of photovoltaic panels 46a and 46b shown attached to backing panel 44; Col. 3, ll. 44-48 and Fig. 1); 
wherein the substrate has a top end, a bottom end, and an axis between the top end and the bottom end (see top end corresponding to left end of 44 in Fig. 1, and bottom end corresponding to the right/free end of 44, each end parallel to a folding line corresponding to the claimed axis shown folding in Figs. 1-3) wherein the foldable solar panel is operable to fold along the axis to allow the top end and the bottom end to meet when in a folded configuration (see folding in Figs. 1-3 and description of folding at Col. 3, ll. 59-Col. 4, ll. 2); 
wherein the at least two solar modules are electrically connected to one another and connected to at least one output connector (electrical connection shown in Figs. 1-3 and described in Col. 3, ll. 49-58 to connector, i.e. power cable 48); 
wherein the at least two solar modules and the at least one output connector are positioned on a front side of the foldable solar panel (see Figs. 1-4); and
wherein the foldable solar panel has a rectangular shape (see Figs. 1-3).
While Spencer teaches closure elements for the folded configuration (Figs. 1-3), Spencer is silent to the closure being accomplished through hook and loop tape in the configuration recited in instant claim 1.
Gray teaches a foldable solar panel (abstract and Fig. 3) with two solar modules (304, 305) mounted to a folding substrate (306 in Fig. 3; ¶¶ 0043-0045). Gray teaches that the foldable panel folds along an axis between the top end and the bottom end, where a piece of hook or loop tape is positioned on the front side of the top end of the substrate and a corresponding piece of loop or hook tape is positioned on the front side of the bottom end of the substrate, wherein the piece of hook or loop tape and the corresponding piece of loop or hook tape are operable to secure the foldable solar panel in the folded configuration (see coupling element 310 which can be hook and loop material in ¶ 0045. As evidenced by the ‘089 patent, corresponding to the priority document for the Gray reference, the hook and loop material is placed as a strip surrounding the holders; see Fig. 3 and col. 5, ll. 61-col. 6, ll. 11 of the ‘089 patent and Gray at ¶ 0045 and Fig. 3).
The devices of Spencer and Gray are analogous references in the field of foldable solar panels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spencer and include a piece of hook or loop tape at the top end and the corresponding loop or hook tape at the bottom end of the substrate to allow for the foldable solar panel to be secured in the folded configuration as taught above by Gray, and because the simple substitution of one known element for another to perform the same function, in the instant case elements to provide secure closure of a folded solar panel, supports a prima facie obviousness determination, especially in view of the teachings of the secure folded panel configuration of Gray (see MPEP 2143 I. B.). Additionally, as hook and loop material is known to function as two pieces and is used in Gray to couple opposite sides of the solar panel holder 306 together in Fig. 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one piece of hook tape and a corresponding piece of loop tape positioned in opposite ends of the same face/side, as shown in Gray Fig. 3, to allow for the hook and loop material to properly close and hold the foldable panel in the folded configuration, as taught above by Gray.
However, modified Spencer is silent to the foldable solar panel includes at least two straps and at least two horizontal rows of webbing on the top end of a back side of the foldable solar panel, and wherein the at least two straps are attached to the foldable solar panel at a first end and unattached at a second end. The Examiner notes that both Spencer and Gray are both directed to foldable solar panels on carrying packs, e.g. backpacks, broadly recited (see abstract and Figs of each), and that Spencer teaches the removable attachment of the solar panel to the case (col. 4, ll. 17-19).
Kirk teaches an interlocking attachment strap system (abstract and Figs. 1-4), which can be used on various garments and backpacks (Col. 1, ll. 17-20) to provide a secure attachment and also allow for the elements to be removable (col. 1, ll. 40-43; col. 2, ll. 34-48; col. 4, ll. 60-67). Kirk teaches that an element can be attached to the strap and webbing system (Fig. 3), where two straps (24 in Fig. 3) are attached to the top of the back side of the element to be attached (i.e. second object 12) along with two rows of webbing (20) also on the top end of the back side of the element; Fig. 3; Col. 4, ll. 6-40), which is then secured with the larger object (i.e. 10) in an interlocking fashion (Fig. 4). Kirk also shows that the straps (24) are attached at to the foldable solar panel at a first end, and unattached at a second end (Fig. 3), and teaches the straps are attached to a piece of material (i.e. material or stitching forming the pocket/second element itself in Figs. 1-4) to form a pouch attachment ladder system (PALS) grid (see Fig. 4 showing attachment ladder system grid). Kirk also teaches the bottom end does not include the at least two horizontal rows of webbing (Fig. 3). Kirk teaches this system overcomes problems of the prior art and provides a reliable and secure fastened that is lightweight and low bulk, among others (col. 1, ll. 25-col. 2, ll. 48).
The devices of modified Spencer and Kirk are analogous references in the field of carrying packs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Spencer and include the strap and webbing configuration of Kirk on the foldable solar panel in order to provide for a removable lightweight, reliable, and secure fastening of the solar panel to the carrying pack, as taught above by Kirk. Additionally, it would obvious to one of ordinary skill before the effective filing date of the claimed invention to have substituted the attachment snaps (32) in the device of modified Spencer for the attachment system of Kirk because the simple substitution of one known element for another known element in the art to perform the same function, in the instant case provide removable attachment of one smaller element to a larger element, like a carrying pack, supports a prima facie obviousness determination (see MPEP 2143 I. B.), especially since one of ordinary skill in the art has a reasonable expectation of success based on the predictability of removable attachment function disclosed by Kirk. The modification would necessarily result in the claimed configuration of webbing and material to allow for a pouch attachment ladder system, as claimed.
However, modified Spencer is silent to the presence of webbing permanently affixed around a perimeter of the backside, and the piece of material permanently affixed to the webbing on the top end, and to eyelets in the corner of the rectangular shape of the solar panel as claimed.
Locher teaches solar panels with a substrate (flexible tarp; abstract) for integration with portable carrying packs (backpacks; ¶ 0053). Locher teaches the perimeter of the substrate includes attachment points including various devices, including webbing and others (¶¶ 0007-0008, 0035, 0065).
Furthermore, Dalland teaches photovoltaic modules (i.e. solar panels; abstract), and teaches that grommets can be included in the corners of a substrate (i.e. membrane 120 including modules 110; ¶ 0020 and Fig. 1), and these grommets allow for attachment between the substrate (120) and support poles when the panel is deployed (i.e. Fig. 1; ¶ 0027).
The devices of modified Spencer, Locher, and Dalland are analogous references in the field of solar panels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Spencer and include attachment points such as webbing around the perimeter of the substrate, i.e. the foldable solar panel, as taught above by Locher to allow for attachment points to various devices. As the foldable solar panel of modified Spencer is attached to the case by the backside, it would have been obvious to one of ordinary skill in the art to place the webbing on the backside as well to facilitate the attachment or connection and so as not to interfere with the solar cell function of the device on the front side of the panel. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the grommets as taught above by Dalland to allow for attachment between the solar panel and other support structures when in a deployed mode. The modifications would necessarily result in the piece of material permanently affixed to the webbing on the top end as the webbing is placed throughout the perimeter, including at the top end.
However, modified Spencer is silent to the specific electrical connection of the solar modules.
Lee teaches a foldable solar panel (see e.g. Figs. 3 and 12; ¶¶ 0025, 0061). Lee teaches that solar cell devices are constructed in series or parallel depending upon the desired power output, with series connection to generate sufficient power (¶¶ 0046-0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Spencer and electrically connect the solar modules in series for sufficient power generation, as well as alternatively in parallel, depending on the power output desired, as taught above by Lee.
However, modified Spencer is silent to the substrate being formed of carbon fiber.
Ohkubo teaches solar cells and panels (abstract; Fig. 8). Ohkubo teaches that the support substrate of the solar cells can be made of plastic reinforced with carbon fibers (¶ 0075).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Spencer and use the substrate of plastic reinforced with carbon fibers as taught above by Ohkubo because the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
The Examiner notes the limitations wherein the at least two straps and the at least two horizontal rows of webbing are “operable to attach the foldable solar panel to a pouch” and “wherein the foldable solar panel removably attaches to the pouch by weaving the at least two straps through the MOLLE on the load-bearing platform and the at least two horizontal rows of webbing on the foldable solar panel” are recitations of intended use and/or functional language. Furthermore, the limitation of “the pouch is Modular Lightweight Load-carrying Equipment (MOLLE) and includes a corresponding pouch attachment ladder system (PALS), wherein the corresponding pouch attachment ladder system comprises a plurality of straps, a plurality of horizontal rows of webbing, a plurality of slits, or combinations thereof” is a limitation which is directed to the element (i.e. pouch ) recited in the intended use limitation and is therefore not a positively recited structural limitation in the claim. The limitations are afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structure recited in the claim, namely straps and webbing set forth above. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. As modified Spencer teaches all positively recited structural limitations, there exists no apparent difference between the claimed invention and that of the prior art, and thus the device is capable of the recited use/function, absent a showing to the contrary. Furthermore, Spencer and Kirk teach a pouch, broadly recited (see case 20 in Spencer Fig. 1); Kirk teaches the attachment of the element to the larger load bearing platform being MOLLE with a PALS grid (Figs. 1-4), the PALS of the load-bearing platform includes a plurality of straps and webbing (Fig.  and the attachment of the two is through weaving the associated straps and webbing as claimed (Figs. 1-4), and thus modified Spencer would be capable of the same use/functions recited in the claim.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Gray, Kirk, Locher, and Dalland as applied to claim 1 above, and further in view of Ohkubo.
Regarding claim 21, modified Spencer teaches the device of claim 1, the limitations of which are set forth above. However, modified Spencer is silent to the substrate being formed of carbon fiber.
Ohkubo teaches solar cells and panels (abstract; Fig. 8). Ohkubo teaches that the support substrate of the solar cells can be made of plastic reinforced with carbon fibers (¶ 0075).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Spencer and use the substrate of plastic reinforced with carbon fibers as taught above by Ohkubo because the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Claims 2 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Gray, Kirk, Locher, and Dalland as applied to claim 1 above, and further in view of Chen et al. (US 2012/0227792 A1; hereinafter “Chen”).
Regarding claims 2, 22, and 23, modified Spencer teaches the panel of claim 1, the limitations of which are set forth above. Modified Spencer is silent to the specific electrical connection between the solar modules. The Examiner notes that the limitation of “the foldable solar panel has an output voltage of about 17V and an output current of about 750mA” (claim 22) and “the foldable solar panel has an output voltage of between about 12V and about 23V” (claim 23) are recitations of functional language/intended use of the foldable solar panel of claim 1. The limitations do not further structurally limit the device beyond those limitations recited in instant claim 1. Therefore, absent a showing to the contrary, as the device of modified Spencer meets all positively recited structural limitations, the device is capable of the functions/uses recited in claims 22 and 23. Additionally, Spencer teaches the panel includes a voltage regulator (50) to convert the output voltage of the solar panel assembly into a desired voltage level, and can be connected to an electronic device such as a computer or battery (Col. 3, ll. 51-58).
Furthermore, Chen teaches that solar cells and panels can be connected in series and/or parallel to generate the desired output voltage and output current used in the application, where series connection creates additive voltage and parallel connection yields higher current (¶ 0003).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the series and/or parallel connections of the solar modules in order to yield the desired voltage and current, including the claimed ranges of 12V-23V and about 750 mA, based upon the combined teachings of Spencer and Chen above. The modification would also result in the electrical connection recited in instant claim 2.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Gray, Kirk, Locher, and Dalland as applied to claim 1 above, and further in view of Lee.
Regarding claim 24, modified Spencer teaches the panel of claim 1, the limitations of which are set forth above. However, modified Spencer is silent to the modules including an anti-reflection coating.
Lee teaches a foldable solar panel (see e.g. Figs. 3 and 12; ¶¶ 0025, 0061). Lee teaches the solar cells of the device can be silicon solar cells and include an anti-reflection layer to improve absorptivity of light (¶¶ 0008, 0020).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an anti-reflecting layer on the solar cells of modified Spencer in order to improve absorptivity of light, as taught above by Lee.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Gray, Kirk, Locher, Dalland, and Lee as applied to claim 13 above, and further in view of Chen.
Regarding claims 25-26, modified Spencer teaches the panel of claim 13, the limitations of which are set forth above. The Examiner notes that the limitation of “the foldable solar panel has an output voltage of about 17V and an output current of about 750mA” (claim 25) and “the foldable solar panel has an output voltage of between about 12V and about 23V” (claim 26) are recitations of functional language/intended use of the foldable solar panel of claim 13. The limitations do not further structurally limit the device beyond those limitations recited in instant claim 1. Therefore, absent a showing to the contrary, as the device of modified Spencer meets all positively recited structural limitations, the device is capable of the functions/uses recited. Additionally, Spencer teaches the panel includes a voltage regulator (50) to convert the output voltage of the solar panel assembly into a desired voltage level, and can be connected to an electronic device such as a computer or battery (Col. 3, ll. 51-58).
Furthermore, Chen teaches that solar cells and panels can be connected in series and parallel to generate the desired output voltage and output current used in the application, where series connection creates additive voltage and parallel connection yields higher current (¶ 0003).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the series and/or parallel connections of the solar modules in order to yield the desired voltage and current, including the claimed ranges of 12V-23V and about 750 mA, based upon the combined teachings of Spencer and Chen above.
Response to Arguments
Applicant's arguments filed 14 April 2022 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection, necessitated by Applicant’s amendments as set forth above. Applicant’s arguments which pertain to the instant grounds of rejection are answered below.
Applicant argues on page 15 that ¶ 0049 of Gray discloses a solar panel cover matching the color of a backpack, but this is “different from the claimed invention… [which] recites ‘the at least one foldable solar panel comprises an exterior finish comprising a camouflage pattern’ [as] A solar panel cover is not the same as an exterior finish of a foldable solar panel”. Specifically, Applicant argues the cover is an additional accessory for a person, e.g. a soldier, to carry. The Examiner respectfully disagrees. The claim as written recites “comprises” and does not exclude the presence of a cover that provides the exterior finish which camouflages or conceals the solar panel, and the claim language as written does not highlight the current distinction to which Applicant’s argument is directed. Therefore, the limitation is still open to a cover which provides the finish to the solar panel, absent clearer claim language to clarify the intended exterior finish of the solar panel desired. 
Applicant’s arguments with respect to claims dependent from independent claims 1, 13, and 17 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726